
	
		V
		112th CONGRESS
		1st Session
		H. R. 211
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Roberto Luis Dunoyer Mejia, Consuelo
		  Cardona Molina, Camilo Dunoyer Cardona, and Pablo Dunoyer
		  Cardona.
	
	
		1.Permanent resident status for
			 Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona,
			 and Pablo Dunoyer Cardona
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona,
			 and Pablo Dunoyer Cardona shall each be eligible for issuance of an immigrant
			 visa or for adjustment of status to that of an alien lawfully admitted for
			 permanent residence upon filing an application for issuance of an immigrant
			 visa under section 204 of such Act or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Roberto Luis
			 Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, or Pablo
			 Dunoyer Cardona enters the United States before the filing deadline specified
			 in subsection (c), he or she shall be considered to have entered and remained
			 lawfully and shall, if otherwise eligible, be eligible for adjustment of status
			 under section 245 of the Immigration and Nationality Act as of the date of the
			 enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Roberto Luis
			 Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona, and Pablo
			 Dunoyer Cardona, the Secretary of State shall instruct the proper officer to
			 reduce by 4, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 203(a) of the Immigration and Nationality Act or,
			 if applicable, the total number of immigrant visas that are made available to
			 natives of the country of the aliens’ birth under section 202(e) of such
			 Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Roberto Luis Dunoyer Mejia, Consuelo Cardona Molina, Camilo Dunoyer Cardona,
			 and Pablo Dunoyer Cardona shall not, by virtue of such relationship, be
			 accorded any right, privilege, or status under the Immigration and Nationality
			 Act.
			
